12-216
         Pelaez-Velasquez v. Holder
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A099 282 707
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of January, two thousand fourteen.
 5
 6       PRESENT:
 7                PIERRE N. LEVAL,
 8                JOSÉ A. CABRANES,
 9                BARRINGTON D. PARKER,
10                     Circuit Judges.
11       _____________________________________
12
13       ARMANDO PELAEZ-VELASQUEZ,
14                Petitioner,
15
16                           v.                                 12-216
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                  Kevin E. Dehghani, Dehghani &
24                                        Associates, New Haven, CT.
25
26       FOR RESPONDENT:                  Stuart F. Delery, Acting Assistant
27                                        Attorney General; Allen W. Hausman,
28                                        Senior Litigation Counsel; Margaret
29                                        A. O’Donnell, Trial Attorney, Office
30                                        of Immigration Litigation, United
31                                        States Department of Justice,
32                                        Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Armando Pelaez-Velasquez (“Pelaez”), a

 6   native and citizen of Colombia, seeks review of a December

 7   22, 2011, order of the BIA, affirming the December 8, 2009,

 8   decision of Immigration Judge (“IJ”) Philip Verrillo, which

 9   denied his motion to continue his removal proceedings.      In

10   re Armando Pelaez-Velasquez, No. A099 282 707 (B.I.A. Dec.

11   22, 2011), aff’g No. A099 282 707 (Immig. Ct. Hartford Dec.

12   8, 2009).     We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   both the IJ’s and BIA’s opinions “for sake of completeness.”

16   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008) (per

17   curiam) (internal quotations marks omitted).     We review the

18   agency’s denial of a continuance for abuse of discretion.

19   See Sanusi v. Gonzales, 445 F.3d 193, 199 (2d Cir. 2006);

20   Singh v. U.S. Dep’t of Homeland Sec., 526 F.3d 72, 80-81 (2d

21   Cir. 2008).

22       Notwithstanding Pelaez’s assertions to the contrary,

23   the agency did not abuse its discretion in denying a fifth

                                     2
 1   continuance to allow his U.S.-citizen wife to pursue her

 2   appeal from the denial of her visa petition filed on

 3   Pelaez’s behalf.     See Matter of Hashmi, 24 I. & N. Dec. 785

 4   (B.I.A. 2009).     Specifically, the agency properly noted

 5   that: (1) the government had opposed Pelaez’s motion;

 6   (2) Pelaez’s wife’s visa petition was not prima facie

 7   approvable because it had been denied, and the BIA had

 8   recently affirmed that denial on appeal; and (3) Pelaez was

 9   not eligible to adjust status because there was not an

10   approved visa petition filed on his behalf.     Id.   While

11   Pelaez contends that the agency’s denial of his motion to

12   continue was an abuse of discretion because the BIA’s

13   dismissal of his wife’s visa petition appeal was later

14   vacated pursuant to a joint stipulation entered in a

15   subsequent district court action, our review is limited to

16   the administrative record on which the removal order is

17   based.   See 8 U.S.C. § 1252(b)(4)(A).

18       Lastly, we lack jurisdiction to review Pelaez’s

19   contention that he merits administrative closure of his

20   proceedings, which he failed to exhaust before the agency.

21   See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006).

22



                                     3
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11




                                    4